—Order, Supreme Court, New York County (Edward Lehner, J.), entered September 1, 1998, which, inter alia, granted the motion of third-party defendant and cross motion of defendant for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in light of the movants’ prima facie showing of entitlement to judgment as a matter of law, and plaintiff’s failure, in response thereto, to come forward with proof in evidentiary form sufficient to raise an issue of fact as to whether the movants created or had actual or constructive notice of the hazardous condition in the lobby of defendant’s building alleged by plaintiff to have caused her injury (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; see also, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Concur — Ellerin, P. J., Nardelli, Williams, Rubin and Andidas, JJ.